        Case 3:19-cv-00153-RCJ-CLB Document 84 Filed 09/14/20 Page 1 of 6



 1   Rachel L. Wise, Esq.
     Nevada Bar No. 012303
 2   WILSON, ELSER, MOSKOWITZ,
     EDELMAN & DICKER LLP
 3   6689 Las Vegas Blvd. South, Suite 200
     Las Vegas, Nevada 89119
 4   Telephone: 702.727.1400
     Facsimile: 702.727.1401
 5   Email: Rachel.Wise@wilsonelser.com

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
      HARRY WISEMAN,                                 Case No. 3:19-cv-00153-RCJ-CBC
10
                           Plaintiff,
11    vs.

12    JACOBS ENTERTAINMENT INC., a
      Delaware Corporation; ROCKY MOUNTAIN
13    EGGS, INC., a California Corporation; SYSCO    SUBSTITUTION OF ATTORNEYS
      USA 1, INC., a Delaware Corporation; DOES 1
14    through 10, inclusive; and ROE ENTITIES 1
      through 10, inclusive,
15
                           Defendants.
16
      ROCKY MOUNTAIN EGGS, INC.,
17
                           Third-Party Plaintiffs,
18    vs.

19    SHEPHERD & SONS POUNTRY FARM,
      INC.; SHEPHERDS’S PROCESSED EGGS,
20    INC.,

21                         Third-Party Defendants.

22    SHEPHERD & SONS POULTRY FARM,
      INC.; SHEPHERDS’S PROCESSED EGGS,
23    INC.,

24

25

26

27

28


     1643551v.1
Case
Case 3:19-cv-00153-RCJ-CLB Document 83
     3:19-cv-00153-RCJ-CLB Document 84 Filed
                                       Filed 09/11/20
                                             09/14/20 Page
                                                      Page 2
                                                           2 of
                                                             of 6
                                                                6
Case 3:19-cv-00153-RCJ-CLB Document
Case 3:19-cv-00153-RCJ-CLB Document 83
                                    84 Filed
                                       Filed 09/11/20
                                             09/14/20 Page
                                                      Page 3
                                                           3 of
                                                             of 6
                                                                6
Case 3:19-cv-00153-RCJ-CLB Document
Case 3:19-cv-00153-RCJ-CLB Document 83
                                    84 Filed
                                       Filed 09/11/20
                                             09/14/20 Page
                                                      Page 4
                                                           4 of
                                                             of 6
                                                                6




    IT IS SO ORDERED.

    Dated: September 14, 2020.



    ____________________________________
    UNITED STATES MAGISTRATE JUDGE
Case
Case 3:19-cv-00153-RCJ-CLB Document 83
     3:19-cv-00153-RCJ-CLB Document 84 Filed
                                       Filed 09/11/20
                                             09/14/20 Page
                                                      Page 5
                                                           5 of
                                                             of 6
                                                                6




                                    11th
Case
Case 3:19-cv-00153-RCJ-CLB Document 83
     3:19-cv-00153-RCJ-CLB Document 84 Filed
                                       Filed 09/11/20
                                             09/14/20 Page
                                                      Page 6
                                                           6 of
                                                             of 6
                                                                6




                                /s/ Nicole Hrustyk
